AMERICAN HEALTHWAYS, INC.


1996 STOCK INCENTIVE PLAN


SECTION 1. PURPOSE; DEFINITIONS.

        The purpose of the American Healthways, Inc. 1996 Stock Incentive Plan
(the “Plan”) is to enable American Healthways, Inc. (the “Corporation”) to
attract, retain and reward key employees of and consultants to the Corporation
and its Subsidiaries and Affiliates, and directors who are not also employees of
the Corporation, and strengthen the mutuality of interests between such key
employees, consultants and directors by awarding such key employees, consultants
and directors performance-based stock incentives and/or other equity interests
or equity-based incentives in the Corporation, as well as performance-based
incentives payable in cash. The creation of the Plan shall not diminish or
prejudice other compensation programs approved from time to time by the Board.

        For purposes of the Plan, the following terms shall be defined as set
forth below:

A.     “Affiliate” means any entity other than the Corporation and its
Subsidiaries that is designated by the Board as a participating employer under
the Plan, provided that the Corporation directly or indirectly owns at least 20%
of the combined voting power of all classes of stock of such entity or at least
20% of the ownership interests in such entity.

B.     “Board” means the Board of Directors of the Corporation.

C.     “Common Stock” means the Corporation’s Common Stock, par value $.001 per
share.

D.     “Code” means the Internal Revenue Code of 1986, as amended from time to
time, and any successor thereto.

E.     “Committee” means the Committee referred to in Section 2 of the Plan.

F.     “Corporation” means American Healthways, Inc., a corporation organized
under the laws of the State of Delaware or any successor corporation.

G.     “Covered Officer” shall mean at any date (i) any individual who, with
respect to the previous taxable year of the Company, was a “covered employee” of
the Company within the meaning of Section 162(m) of the Code; provided, however,
that the term “Covered Officer” shall not include any such individual who is
designated by the Committee, in its discretion, at the time of any award under
the Plan or at any subsequent time, as reasonably expected not to be such a
“covered employee” with respect to the current taxable year of the Company and
(ii) any individual who is designated by the Committee, in its discretion, at
the time of any award or at any subsequent time, as reasonably expected to be
such a “covered employee” with respect to the current taxable year of the
Company or with respect to the taxable year of the Company in which any
applicable award hereunder will be paid.

H.     “Disability” means disability as determined under the Corporation’s
long-term disability insurance policy.

I.     “Early Retirement” for purposes of this Plan, shall be deemed to have
occurred if  (i) the sum of the participant’s age plus years of employment at
the Company as of the proposed early retirement date is equal to or greater than
70, (ii) the participant has given  written notice to the company at least one
year prior to the proposed early retirement date of his or her intent to retire
and  (iii) the Chief Executive Officer shall have approved in writing such early
retirement request prior to the proposed early retirement date, provided that in
the event the Chief Executive Officer does not approve the request for early
retirement or the Chief Executive Officer is the participant giving notice of
his or her intent to retire, then in both cases, the Board of Directors shall
make the determination of whether to approve or disapprove such request.

J.     “Exchange Act” means the Securities Exchange Act of 1934, as amended from
time to time, and any successor thereto.

K.     “Fair Market Value” means with respect to the Stock, as of any given date
or dates, unless otherwise determined by the Committee in good faith, the
reported closing price of a share of such class of Stock on The Nasdaq Stock
Market (“Nasdaq Stock Market”) or such other exchange or market as is the
principal trading market for such class of Stock, or, if no such sale of a share
of such class of Stock is reported on the Nasdaq Stock Market or other exchange
or principal trading market on such date, the fair market value of a share of
such class of Stock as determined by the Committee in good faith.

L.     “Incentive Stock Option” means any Stock Option intended to be and
designated as an “Incentive Stock Option” within the meaning of Section 422 of
the Code.

M.     “Non-Employee Director” shall have the meaning set forth in Rule
16b-3(b)(3)(i) as promulgated by the Securities and Exchange Commission (the
“Commission”) under the Securities Exchange Act of 1934, as amended, or any
successor definition adopted by the Commission.

N.     “Non-Qualified Stock Option” means any Stock Option that is not an
Incentive Stock Option.

O.     “Normal Retirement” means retirement from active employment with the
Corporation and any Subsidiary or Affiliate on or after age 65.

P.     “Other Stock-Based Award” means an award under Section 8 below that is
valued in whole or in part by reference to, or is otherwise based on, Stock.

Q.     “Outside Director” means a member of the Board who is not an officer or
employee of the Corporation or any Subsidiary or Affiliate of the Corporation.

R.     “Outside Director Restricted Stock” shall have the meaning provided in
Section 9.

S.     “Participant” shall mean any person who is eligible under Section 4 of
the Plan and who receives an award under the Plan.

T.     “Performance Award” shall mean any Award granted under Section 8(C) of
the Plan.

U.     “Plan” means this American Healthways, Inc. 1996 Stock Incentive Plan, as
amended from time to time.

V.     “Restricted Stock” means an award of shares of Stock that is subject to
restrictions under Section 7 below.

W.     “Restricted Stock Unit” shall mean any unit granted under Section 7(E) of
the Plan.

X.     “Restriction Period” shall have the meaning provided in Section 7.

Y.     “Retirement” means Normal or Early Retirement.

Z.     “Stock” means the Common Stock.

AA.     “Stock Appreciation Right” means the right pursuant to an award granted
under Section 6 below to surrender to the Corporation all (or a portion) of a
Stock Option in exchange for an amount equal to the difference between (i) the
Fair Market Value, as of the date such Stock Option (or such portion thereof) is
surrendered, of the shares of Stock covered by such Stock Option (or such
portion thereof), subject, where applicable, to the pricing provisions in
Section 6(b)(ii), and (ii) the aggregate exercise price of such Stock Option (or
such portion thereof).

BB.     “Stock Option” or “Option” means any option to purchase shares of Stock
(including Restricted Stock, if the Committee so determines) granted pursuant to
Section 5 or Section 9 below.

CC.     “Subsidiary” means any corporation (other than the Corporation) in an
unbroken chain of corporations beginning with the Corporation if each of the
corporations (other than the last corporation in the unbroken chain) owns stock
possessing 50% or more of the total combined voting power of all classes of
stock in one of the other corporations in the chain.

        In addition, the terms “Change in Control,” “Potential Change in
Control” and “Change in Control Price” shall have the meanings set forth,
respectively in Sections 10(b), (c) and (d) below and the term “Cause” shall
have the meaning set forth in Section 5(j) below.


SECTION 2. ADMINISTRATION.

        The Plan shall be administered by one or more committees of Non-Employee
Directors who shall also be independent directors, as defined by applicable
rules and regulations of the Commission and the Nasdaq Stock Market or such
other exchange or market on which the Corporation’s Stock is traded, and
“Outside Directors” as defined in the Code for purposes of Section 162(m)
thereof, designated from time to time by the Board (individually and
collectively, the “Committee”).

        The Committee shall have authority to grant, pursuant to the terms of
the Plan, to officers, other key employees and consultants eligible under
Section 4: (i) Stock Options, (ii) Stock Appreciation Rights, (iii) Restricted
Stock, and/or (iv) Other Stock-Based Awards.

        In particular, the Committee shall have the authority, consistent with
the terms of the Plan:

  (a) to select the officers and other key employees of and consultants to the
Corporation and its Subsidiaries and Affiliates to whom Stock Options, Stock
Appreciation Rights, Restricted Stock, and/or Other Stock-Based Awards may from
time to time be granted hereunder;


  (b) to determine whether and to what extent Incentive Stock Options,
Non-Qualified Stock Options, Stock Appreciation Rights, Restricted Stock, and/or
Other Stock-Based Awards, or any combination thereof, are to be granted
hereunder to one or more eligible employees;


  (c) to determine the number of shares to be covered by each such award granted
hereunder;


  (d) to determine the terms and conditions, not inconsistent with the terms of
the Plan, of any award granted hereunder (including, but not limited to, the
share price and any restriction or limitation, or any vesting acceleration or
waiver of forfeiture restrictions regarding any Stock Option or other award
and/or the shares of Stock relating thereto, based in each case on such factors
as the Committee shall determine, in its sole discretion); and to amend or waive
any such terms and conditions to the extent permitted by Section 11 hereof;


  (e) to determine whether and under what circumstances a Stock Option may be
settled in cash or Restricted Stock under Section 5(m) or (n), as applicable,
instead of Stock;


  (f) to determine whether, to what extent and under what circumstances Option
grants and/or other awards under the Plan are to be made, and operate, on a
tandem basis vis-a-vis other awards under the Plan and/or cash awards made
outside of the Plan;


  (g) to determine whether, to what extent and under what circumstances Stock
and other amounts payable with respect to an award under this Plan shall be
deferred either automatically or at the election of the participant (including
providing for and determining the amount (if any) of any deemed earnings on any
deferred amount during any deferral period); and


  (h) to determine whether to require payment withholding requirements in shares
of Stock.


        The Committee shall have the authority to adopt, alter and repeal such
rules, guidelines and practices governing the Plan as it shall, from time to
time, deem advisable; to interpret the terms and provisions of the Plan and any
award issued under the Plan (and any agreements relating thereto); and to
otherwise supervise the administration of the Plan.

        All decisions made by the Committee pursuant to the provisions of the
Plan shall be made in the Committee’s sole discretion and shall be final and
binding on all persons, including the Corporation and Plan participants. Subject
to the terms of the Plan and applicable law, the Committee may delegate to one
or more officers or managers of the Company or of any Subsidiary or Affiliate,
or to a committee of such officers or managers, the authority, subject to such
terms and limitations as the Committee shall determine, to grant awards under
the Plan to, or to cancel, modify or waive rights with respect to, or to alter,
discontinue, suspend, or terminate such awards held by Participants who are not
officers or directors of the Company for purposes of Section 16 of the Exchange
Act or who are otherwise not subject to such provision of law.

        Notwithstanding the foregoing, the Committee shall have no authority to
determine the terms or conditions of awards to Outside Directors, which shall be
governed solely by Section 9 hereof.


SECTION 3. SHARES OF STOCK SUBJECT TO PLAN.

        The aggregate number of shares of Stock reserved and available for
distribution under the Plan shall not exceed 9,040,000 shares. Any number of
shares of Stock may be awarded so long as the total shares of Stock awarded does
not exceed 9,040,000 shares. Such shares of Common Stock may consist, in whole
or in part, of authorized and unissued shares or treasury shares.

        If any shares of Stock that have been optioned cease to be subject to a
Stock Option, or if any shares of Stock that are subject to any Restricted Stock
or Other Stock-Based Award granted hereunder are forfeited prior to the payment
of any dividends, if applicable, with respect to such shares of Stock, or any
such award otherwise terminates without a payment being made to the participant
in the form of Stock, such shares shall again be available for distribution in
connection with future awards under the Plan.

        In the event of any merger, reorganization, consolidation,
recapitalization, extraordinary cash dividend, Stock dividend, Stock split or
other change in corporate structure affecting the Stock, an appropriate
substitution or adjustment shall be made in the aggregate number of shares
reserved for issuance under the Plan, in the number and option price of shares
subject to outstanding Options granted under the Plan, in the number of
Non-Qualified Stock Options granted to Outside Directors pursuant to Section 9
of the Plan and in the number of shares subject to other outstanding awards
granted under the Plan as may be determined to be appropriate by the Committee,
in its sole discretion, provided that the number of shares subject to any award
shall always be a whole number. Such adjusted option price shall also be used to
determine the amount payable by the Corporation upon the exercise of any Stock
Appreciation Right associated with any Stock Option. The maximum number of
shares that may be awarded to any participant under Section 4 and Section 8(c)
of this Plan will be adjusted in the same manner as the number of shares subject
to outstanding Options.


SECTION 4. ELIGIBILITY.

        Officers and other key employees of and consultants to the Corporation
and its Subsidiaries and Affiliates (but excluding members of the Committee and
any person who serves only as a director, except as otherwise provided in
Section 9) who are responsible for or contribute to the management, growth
and/or profitability of the business of the Corporation and/or its Subsidiaries
and Affiliates are eligible to be granted awards under the Plan. No officer or
key employee shall be eligible to receive awards relative to shares of Stock
which exceed 450,000 shares during any year.


SECTION 5. STOCK OPTIONS.

        Stock Options may be granted alone, in addition to or in tandem with
other awards granted under the Plan and/or cash awards made outside of the Plan.
Any Stock Option granted under the Plan shall be in such form as the Committee
may from time to time approve.

        Stock Options granted under the Plan may be of two types: (i) Incentive
Stock Options and (ii) Non-Qualified Stock Options. Incentive Stock Options may
be granted only to individuals who are employees of the Corporation or any
Subsidiary of the Corporation.

        The Committee shall have the authority to grant to any optionee
Incentive Stock Options, Non-Qualified Stock Options, or both types of Stock
Options (in each case with or without Stock Appreciation Rights).

        Options granted to officers, key employees and consultants under the
Plan shall be subject to the following terms and conditions and shall contain
such additional terms and conditions, not inconsistent with the terms of the
Plan, as the Committee shall deem desirable.

  (a) Option Price. The option price per share of Stock purchasable under a
Stock Option shall be determined by the Committee at the time of grant but shall
be not less than 100% of the Fair Market Value of the Stock at grant, in the
case of both Incentive Stock Options and Non-Qualified Stock Options (or, in the
case of any employee who owns stock possessing more than 10% of the total
combined voting power of all classes of stock of the Corporation or of any of
its Subsidiaries, not less than 110% of the Fair Market Value of the Stock at
grant in the case of Incentive Stock Options).


  (b) Option Term. The term of each Stock Option shall be fixed by the
Committee, but no Incentive Stock Option or Non-Qualified Stock Option shall be
exercisable more than ten years after the date the Option is granted (or, in the
case of an employee who owns stock possessing more than 10% of the total
combined voting power of all classes of stock of the Corporation or any of its
Subsidiaries or parent corporations, more than five years after the date the
Option is granted in the case of Incentive Stock Options).


  (c) Exercisability. Stock Options shall be exercisable at such time or times
and subject to such terms and conditions as shall be determined by the Committee
at or after grant; provided, however, that except as provided in Section 5(g)
and (h) and Section 10, unless otherwise determined by the Committee at or after
grant, no Stock Option shall be exercisable prior to the first anniversary date
of the granting of the Option. The Committee may provide that a Stock Option
shall vest over a period of future service at a rate specified at the time of
grant, or that the Stock Option is exercisable only in installments. If the
Committee provides, in its sole discretion, that any Stock Option is exercisable
only in installments, the Committee may waive such installment exercise
provisions at any time at or after grant in whole or in part, based on such
factors as the Committee shall determine, in its sole discretion. The Committee
may establish performance conditions or other conditions to the exercisability
of any Stock Options, as determined by the Committee in its sole discretion,
which conditions may be waived by the Committee in its sole discretion.


  (d) Method of Exercise. Subject to whatever installment exercise restrictions
apply under Section 5(c), Stock Options may be exercised in whole or in part at
any time during the option period, by giving written notice of exercise to the
Corporation specifying the number of shares to be purchased.


        Such notice shall be accompanied by payment in full of the purchase
price, either by check, note or such other instrument as the Committee may
accept. As determined by the Committee, in its sole discretion, at or (except in
the case of an Incentive Stock Option) after grant, payment in full or in part
may also be made in the form of unrestricted Stock already owned by the optionee
or, in the case of the exercise of a Non-Qualified Stock Option or Restricted
Stock, subject to an award hereunder (valued at the Fair Market Value of the
Stock on the date the option is exercised, as determined by the Committee). If
payment of the exercise price is made in part or in full with Stock, the
Committee may award to the employee a new Stock Option to replace the Stock
which was surrendered.

        If payment of the option exercise price of a Non-Qualified Stock Option
is made in whole or in part in the form of Restricted Stock, such Restricted
Stock (and any replacement shares relating thereto) shall remain (or be)
restricted in accordance with the original terms of the Restricted Stock award
in question, and any additional Stock received upon the exercise shall be
subject to the same forfeiture restrictions, unless otherwise determined by the
Committee, in its sole discretion, at or after grant.

        No shares of Stock shall be issued until full payment therefor has been
made. An optionee shall generally have the rights to dividends or other rights
of a stockholder with respect to shares subject to the Option when the optionee
has given written notice of exercise, has paid in full for such shares, and, if
requested, has given the representation described in Section 13(a).

  (e) Non-Transferability of Options. No Stock Option shall be transferable by
the optionee otherwise than by will or by the laws of descent and distribution,
and all Stock Options shall be exercisable, during the optionee’s lifetime, only
by the optionee.


  (f) Bonus for Taxes. In the case of a Non-Qualified Stock Option, the
Committee in its discretion may award at the time of grant or thereafter the
right to receive upon exercise of such Stock Option a cash bonus calculated to
pay part or all of the federal and state, if any, income tax incurred by the
optionee upon such exercise.


  (g) Termination by Death. Subject to Section 5(k), if an optionee’s employment
by the Corporation and any Subsidiary or (except in the case of an Incentive
Stock Option) Affiliate terminates by reason of death, any Stock Option held by
such optionee may thereafter be exercised, to the extent such option was
exercisable at the time of death or (except in the case of an Incentive Stock
Option) on such accelerated basis as the Committee may determine at or after
grant (or except in the case of an Incentive Stock Option, as may be determined
in accordance with procedures established by the Committee) by the legal
representative of the estate or by the legatee of the optionee under the will of
the optionee, for a period of one year (or such other period as the Committee
may specify at or after grant) from the date of such death or until the
expiration of the stated term of such Stock Option, whichever period is the
shorter.


  (h) Termination by Reason of Disability. Subject to Section 5(k), if an
optionee’s employment by the Corporation and any Subsidiary or (except in the
case of an Incentive Stock Option) Affiliate terminates by reason of Disability,
any Stock Option held by such optionee may thereafter be exercised by the
optionee, to the extent it was exercisable at the time of termination or (except
in the case of an Incentive Stock Option) on such accelerated basis as the
Committee may determine at or after grant (or, except in the case of an
Incentive Stock Option, as may be determined in accordance with procedures
established by the Committee), for a period of (i) three years (or such other
period as the Committee may specify at or after grant) from the date of such
termination of employment or until the expiration of the stated term of such
Stock Option, whichever period is the shorter, in the case of a Non-Qualified
Stock Option and (ii) one year from the date of termination of employment or
until the expiration of the stated term of such Stock Option, whichever period
is shorter, in the case of an Incentive Stock Option; provided however, that, if
the optionee dies within the period specified in (i) above (or other such period
as the committee shall specify at or after grant), any unexercised Non-Qualified
Stock Option held by such optionee shall thereafter be exercisable to the extent
to which it was exercisable at the time of death for a period of twelve months
from the date of such death or until the expiration of the stated term of such
Stock Option, whichever period is shorter. In the event of termination of
employment by reason of Disability, if an Incentive Stock Option is exercised
after the expiration of the exercise period applicable to Incentive Stock
Options, but before the expiration of any period that would apply if such Stock
Option were a Non-Qualified Stock Option, such Stock Option will thereafter be
treated as a Non-Qualified Stock Option.


  (i) Termination by Reason of Retirement. Subject to Section 5(k), if an
optionee’s employment by the Corporation and any Subsidiary or (except in the
case of an Incentive Stock Option) Affiliate terminates by reason of Normal or
Early Retirement, any Stock Option held by such optionee may thereafter be
exercised by the optionee, to the extent it was exercisable at the time of such
Retirement or (except in the case of an Incentive Stock Option) on such
accelerated basis as the Committee may determine at or after grant (or, except
in the case of an Incentive Stock Option, as may be determined in accordance
with procedures established by the Committee), for a period of (i) three years
(or such other period as the Committee may specify at or after grant) from the
date of such termination of employment or the expiration of the stated term of
such Stock Option, whichever period is the shorter, in the case of a
Non-Qualified Stock Option and (ii) three months from the date of such
termination of employment or the expiration of the stated term of such Stock
Option, whichever period is the shorter, in the event of an Incentive Stock
Option; provided however, that, if the optionee dies within the period specified
in (i) above (or other such period as the Committee shall specify at or after
grant), any unexercised Non-Qualified Stock Option held by such optionee shall
thereafter be exercisable to the extent to which it was exercisable at the time
of death for a period of twelve months from the date of such death or until the
expiration of the stated term of such Stock Option, whichever period is shorter.
In the event of termination of employment by reason of Retirement, if an
Incentive Stock Option is exercised after the expiration of the exercise period
applicable to Incentive Stock Options, but before the expiration of the period
that would apply if such Stock Option were a Non-Qualified Stock Option, the
option will thereafter be treated as a Non-Qualified Stock Option.


  (j) Other Termination. Subject to Section 5(k), unless otherwise determined by
the Committee (or pursuant to procedures established by the Committee) at or
(except in the case of an Incentive Stock Option) after grant, if an optionee’s
employment by the Corporation and any Subsidiary or (except in the case of an
Incentive Stock Option) Affiliate is involuntarily terminated for any reason
other than death, Disability or Normal or Early Retirement, the Stock Option
shall thereupon terminate, except that such Stock Option may be exercised, to
the extent otherwise then exercisable, for the lesser of three months or the
balance of such Stock Option’s term if the involuntary termination is without
Cause. For purposes of this Plan, “Cause” means (i) a felony conviction of a
participant or the failure of a participant to contest prosecution for a felony,
or (ii) a participant’s willful misconduct or dishonesty, which is directly and
materially harmful to the business or reputation of the Corporation or any
Subsidiary or Affiliate. If an optionee voluntarily terminates employment with
the Corporation and any Subsidiary or (except in the case of an Incentive Stock
Option) Affiliate (except for Disability, Normal or Early Retirement), the Stock
Option shall thereupon terminate; provided, however, that the Committee at grant
or (except in the case of an Incentive Stock Option) thereafter may extend the
exercise period in this situation for the lesser of three months or the balance
of such Stock Option’s term.


  (k) Incentive Stock Options. Anything in the Plan to the contrary
notwithstanding, no term of this Plan relating to Incentive Stock Options shall
be interpreted, amended or altered, nor shall any discretion or authority
granted under the Plan be so exercised, so as to disqualify the Plan under
Section 422 of the Code, or, without the consent of the optionee(s) affected, to
disqualify any Incentive Stock Option under such Section 422.


        No Incentive Stock Option shall be granted to any participant under the
Plan if such grant would cause the aggregate Fair Market Value (as of the date
the Incentive Stock Option is granted) of the Stock with respect to which all
Incentive Stock Options issued after December 31, 1986 are exercisable for the
first time by such participant during any calendar year (under all such plans of
the Company and any Subsidiary) to exceed $100,000.

        To the extent permitted under Section 422 of the Code or the applicable
regulations thereunder or any applicable Internal Revenue Service pronouncement:

  (ii) if (x) a participant’s employment is terminated by reason of death,
Disability or Retirement and (y) the portion of any Incentive Stock Option that
is otherwise exercisable during the post-termination period specified under
Section 5(g), (h) or (i), applied without regard to the $100,000 limitation
contained in Section 422(d) of the Code, is greater than the portion of such
Option that is immediately exercisable as an “Incentive Stock Option” during
such post-termination period under Section 422, such excess shall be treated as
a Non-Qualified Stock Option; and


  (iii) if the exercise of an Incentive Stock Option is accelerated by reason of
a Change in Control, any portion of such Option that is not exercisable as an
Incentive Stock Option by reason of the $100,000 limitation contained in Section
422(d) of the Code shall be treated as a Non-Qualified Stock Option.


  (l) Buyout Provisions. The Committee may at any time offer to buy out for a
payment in cash, Stock or Restricted Stock an Option previously granted, based
on such terms and conditions as the Committee shall establish and communicate to
the optionee at the time that such offer is made.


  (m) Settlement Provisions. If the option agreement so provides at grant or
(except in the case of an Incentive Stock Option) is amended after grant and
prior to exercise to so provide (with the optionee’s consent), the Committee may
require that all or part of the shares to be issued with respect to the spread
value of an exercised Option take the form of Restricted Stock, which shall be
valued on the date of exercise on the basis of the Fair Market Value (as
determined by the Committee) of such Restricted Stock determined without regards
to the forfeiture restrictions involved.


  (n) Performance and Other Conditions. The Committee may condition the exercise
of any Option upon the attainment of specified performance goals or other
factors as the Committee may determine, in its sole discretion. Unless
specifically provided in the option agreement, any such conditional Option shall
vest immediately prior to its expiration if the conditions to exercise have not
theretofore been satisfied. The shares of Common Stock acquired pursuant to any
conditional Option shall not be transferable by an Optionee subject to Section
16(a) of the Exchange Act within six months of the date such Option first
becomes exercisable.



SECTION 6. STOCK APPRECIATION RIGHTS.

A.     Grant and Exercise. Stock Appreciation Rights may be granted in
conjunction with all or part of any Stock Option granted under the Plan. In the
case of a Non-Qualified Stock Option, such rights may be granted either at or
after the time of the grant of such Stock Option. In the case of an Incentive
Stock Option, such rights may be granted only at the time of the grant of such
Stock Option.

        A Stock Appreciation Right or applicable portion thereof granted with
respect to a given Stock Option shall terminate and no longer be exercisable
upon the termination or exercise of the related Stock Option, subject to such
provisions as the Committee may specify at grant where a Stock Appreciation
Right is granted with respect to less than the full number of shares covered by
a related Stock Option.

        A Stock Appreciation Right may be exercised by an optionee, subject to
Section 6(b), in accordance with the procedures established by the Committee for
such purpose. Upon such exercise, the optionee shall be entitled to receive an
amount determined in the manner prescribed in Section 6(b). Stock Options
relating to exercised Stock Appreciation Rights shall no longer be exercisable
to the extent that the related Stock Appreciation Rights have been exercised.

B.     Terms and Conditions. Stock Appreciation Rights shall be subject to such
terms and conditions, not inconsistent with the provisions of the Plan, as shall
be determined from time to time by the Committee, including the following:

  (i) Stock Appreciation Rights shall be exercisable only at such time or times
and to the extent that the Stock Options to which they relate shall be
exercisable in accordance with the provisions of Section 5 and this Section 6 of
the Plan; provided, however, that any Stock Appreciation Right granted to an
optionee subject to Section 16(a) of the Exchange Act subsequent to the grant of
the related Stock Option shall not be exercisable during the first six months of
its term. The exercise of Stock Appreciation Rights held by optionees who are
subject to Section 16(a) of the Exchange Act shall comply with Rule 16b-3(e)
thereunder, to the extent applicable. In particular, such Stock Appreciation
Rights shall be exercisable only pursuant to an irrevocable election made at
least six months prior to the date of exercise or within the applicable ten
business day “window” periods specified in Rule 16b-3(e)(3).


  (ii) Upon the exercise of a Stock Appreciation Right, an optionee shall be
entitled to receive an amount in cash and/or shares of Stock equal in value to
the excess of the Fair Market Value of one share of Stock over the option price
per share specified in the related Stock Option multiplied by the number of
shares in respect of which the Stock Appreciation Right shall have been
exercised, with the Committee having the right to determine the form of payment.
When payment is to be made in shares, the number of shares to be paid shall be
calculated on the basis of the Fair Market Value of the shares on the date of
exercise. When payment is to be made in cash, such amount shall be calculated on
the basis of the average of the highest and lowest quoted selling price, regular
way, of the Stock on the Nasdaq Stock Market or such other exchange or market as
is the principal trading market for the Stock, or, if no such sale of Stock is
reported on such date, the fair market value of the Stock as determined by the
Committee in good faith.


  (iii) Stock Appreciation Rights shall be transferable only when and to the
extent that the underlying Stock Option would be transferable under Section 5(e)
of the Plan.


  (iv) Upon the exercise of a Stock Appreciation Right, the Stock Option or part
thereof to which such Stock Appreciation Right is related shall be deemed to
have been exercised for the purpose of the limitation set forth in Section 3 of
the Plan on the number of shares of Stock to be issued under the Plan.


  (v) The Committee, in its sole discretion, may also provide that, in the event
of a Change in Control and/or a Potential Change in Control, the amount to be
paid upon the exercise of a Stock Appreciation Right shall be based on the
Change in Control Price, subject to such terms and conditions as the Committee
may specify at grant.


  (vi) The Committee may condition the exercise of any Stock Appreciation Right
upon the attainment of specified performance goals or other factors as the
Committee may determine, in its sole discretion. Unless specifically provided in
the applicable award agreement, any such conditional Stock Appreciation Right
held by a grantee subject to Section 16(a) of the Exchange Act shall not be
exercisable until the expiration of six months following the satisfaction of the
condition giving rise to such Stock Appreciation Right.



SECTION 7. RESTRICTED STOCK AND RESTRICTED STOCK UNITS.

A.     Administration. Shares of Restricted Stock may be issued either alone, in
addition to or in tandem with other awards granted under the Plan and/or cash
awards made outside the Plan. The Committee shall determine the eligible persons
to whom, and the time or times at which, grants of Restricted Stock will be
made, the number of shares of Restricted Stock to be awarded to any person, the
price (if any) to be paid by the recipient of Restricted Stock (subject to
Section 7(b)), the time or times within which such awards may be subject to
forfeiture, and the other terms, restrictions and conditions of the awards in
addition to those set forth in Section 7(c).

        The Committee may condition the grant of Restricted Stock upon the
attainment of specified performance goals or such other factors as the Committee
may determine, in its sole discretion.

        The provisions of Restricted Stock awards need not be the same with
respect to each recipient.

B.     Awards and Certificates. The prospective recipient of a Restricted Stock
award shall not have any rights with respect to such award, unless and until
such recipient has executed an agreement evidencing the award and has delivered
a fully executed copy thereof to the Corporation, and has otherwise complied
with the applicable terms and conditions of such award.

  (i) The purchase price for shares of Restricted Stock shall be established by
the Committee and may be zero.


  (ii) Awards of Restricted Stock must be accepted within a period of 60 days
(or such shorter period as the Committee may specify at grant) after the award
date, by executing a Restricted Stock Award Agreement and paying whatever price
(if any) is required under Section 7(b)(i).


  (iii) Each participant receiving a Restricted Stock award shall be issued a
stock certificate in respect of such shares of Restricted Stock. Such
certificate shall be registered in the name of such participant, and shall bear
an appropriate legend referring to the terms, conditions, and restrictions
applicable to such award.


  (iv) The Committee shall require that the stock certificates evidencing such
shares be held in custody by the Corporation until the restrictions thereon
shall have lapsed, and that, as a condition of any Restricted Stock award, the
participant shall have delivered a stock power, endorsed in blank, relating to
the Stock covered by such award.


C.     Restrictions and Conditions. The shares of Restricted Stock awarded
pursuant to this Section 7 shall be subject to the following restrictions and
conditions:

  (i) In accordance with the provisions of this Plan and the award agreement,
during a period set by the Committee commencing with the date of such award (the
“Restriction Period”), the participant shall not be permitted to sell, transfer,
pledge, assign or otherwise encumber shares of Restricted Stock awarded under
the Plan. Within these limits, the Committee, in its sole discretion, may
provide for the lapse of such restrictions in installments and may accelerate or
waive such restrictions in whole or in part, based on service, performance
and/or such other factors or criteria as the Committee may determine, in its
sole discretion.


  (ii) Except as provided in this paragraph (ii) and Section 7(c)(i), the
participant shall have, with respect to the shares of Restricted Stock, all of
the rights of a stockholder of the Corporation, including the right to vote the
shares, and the right to receive any cash dividends. The Committee, in its sole
discretion, as determined at the time of award, may permit or require the
payment of cash dividends to be deferred and, if the Committee so determines,
reinvested, subject to Section 14(e), in additional Restricted Stock to the
extent shares are available under Section 3, or otherwise reinvested. Pursuant
to Section 3 above, Stock dividends issued with respect to Restricted Stock
shall be treated as additional shares of Restricted Stock that are subject to
the same restrictions and other terms and conditions that apply to the shares
with respect to which such dividends are issued. If the Committee so determines,
the award agreement may also impose restrictions on the right to vote and the
right to receive dividends.


  (iii) Subject to the applicable provisions of the award agreement and this
Section 7, upon termination of a participant’s employment with the Corporation
and any Subsidiary or Affiliate for any reason during the Restriction Period,
all shares still subject to restriction will vest, or be forfeited, in
accordance with the terms and conditions established by the Committee at or
after grant.


  (iv) If and when the Restriction Period expires without a prior forfeiture of
the Restricted Stock subject to such Restriction Period, certificates for an
appropriate number of unrestricted shares shall be delivered to the participant
promptly.


D.     Minimum Value Provisions. In order to better ensure that award payments
actually reflect the performance of the Corporation and service of the
participant, the Committee may provide, in its sole discretion, for a tandem
performance-based or other award designed to guarantee a minimum value, payable
in cash or Stock to the recipient of a restricted stock award, subject to such
performance, future service, deferral and other terms and conditions as may be
specified by the Committee.

E.     Restricted Stock Units. Subject to the provisions of the Plan, the
Committee shall have sole and complete authority to determine the Participants
to whom Restricted Stock Units shall be granted, the number of Restricted Stock
Units to be granted to each Participant, the duration of the period during
which, and the conditions under which, the Restricted Stock Units may be
forfeited to the Company, and the other terms and conditions of such awards. The
Restricted Stock Unit awards shall be evidenced by award agreements in such form
as the Committee shall from time to time approve, which agreements shall comply
with and be subject to the terms and conditions provided hereunder and any
additional terms and conditions determined by the Committee that are consistent
with the terms of the Plan.

        Each Restricted Stock Unit award made under the Plan shall be for such
number of shares of Stock as shall be determined by the Committee and set forth
in the award agreement containing the terms of such Restricted Stock Unit award.
The agreement shall set forth a period of time during which the grantee must
remain in the continuous employment of the Company in order for the forfeiture
and transfer restrictions to lapse. The Award Agreement may, in the discretion
of the Committee, set forth performance or other conditions that will subject
the Restricted Stock Units to forfeiture and transfer restrictions. The
Committee may, in its discretion, waive all or any part of the restrictions
applicable to any or all outstanding Restricted Stock Unit awards.

        Each Restricted Stock Unit shall have a value equal to the Fair Market
Value of a share of Stock. Restricted Stock Units shall be paid in cash, shares
of Stock, other securities or other property, as determined in the sole
discretion of the Committee, upon the lapse of the restrictions applicable
thereto, or otherwise in accordance with the applicable award agreement. A
Participant shall be credited with dividend equivalents on any vested Restricted
Stock Units credited to the Participant’s account at the time of any payment of
dividends to shareholders on shares of Stock. The amount of any such dividend
equivalents shall equal the amount that would have been payable to the
Participant as a shareholder in respect of a number of shares of Stock equal to
the number of vested Restricted Stock Units then credited to the Participant.
Any such dividend equivalents shall be credited to the Participant’s account as
of the date on which such dividend would have been payable and shall be
converted into additional Restricted Stock Units (which shall be immediately
vested) based upon the Fair Market Value of a share of Stock on the date of such
crediting. No dividend equivalents shall be paid in respect of Restricted Stock
Units that are not yet vested. Except as otherwise determined by the Committee
at or after grant, and subject to the “retirement” exceptions, Restricted Stock
Units may not be sold, assigned, transferred, pledged, hypothecated or otherwise
encumbered or disposed of, and all Restricted Stock Units and all rights of the
grantee to such Restricted Stock Units shall terminate, without further
obligation on the part of the Company, unless the grantee remains in continuous
employment of the Company for the entire restricted period in relation to which
such Restricted Stock Units were granted and unless any other restrictive
conditions relating to the Restricted Stock Unit Award are met.


SECTION 8. OTHER STOCK-BASED AWARDS AND PERFORMANCE AWARDS.

A.     Administration. Other Stock-Based Awards, including, without limitation,
performance shares, convertible preferred stock, convertible debentures,
exchangeable securities and Stock awards or options valued by reference to
earnings per share or Subsidiary performance, may be granted either alone or in
addition to or in tandem with Stock Options, Stock Appreciation Rights or
Restricted Stock granted under the Plan and/or cash awards made outside of the
Plan; provided that no such Other Stock-Based Awards may be granted in tandem
with Incentive Stock Options if that would cause such Stock Options not to
qualify as Incentive Stock Options pursuant to Section 422 of the Code.

        Subject to the provisions of the Plan, the Committee shall have
authority to determine the persons to whom and the time or times at which such
awards shall be made, the number of shares of Stock to be awarded pursuant to
such awards, and all other conditions of the awards; provided that for Other
Stock-Based Awards that do not contain a three-year restriction period on
vesting, the number of shares of Common Stock to which such Other Stock-Based
Awards relate shall not exceed 10% of the total number of shares of Common Stock
authorized for issuance under the Plan. The Committee may also provide for the
grant of Stock upon the completion of a specified performance period.

        The provisions of Other Stock-Based Awards need not be the same with
respect to each recipient.

B.     Terms and Conditions. Other Stock-Based Awards made pursuant to this
Section 8 shall be subject to the following terms and conditions:

  (i) Shares subject to awards under this Section 8 and the award agreement
referred to in Section 8(b)(v) below, may not be sold, assigned, transferred,
pledged or otherwise encumbered prior to the date on which the shares are
issued, or, if later, the date on which any applicable restriction, performance
or deferral period lapses.


  (ii) Subject to the provisions of this Plan and the award agreement and unless
otherwise determined by the Committee at grant, the recipient of an award under
this Section 8 shall be entitled to receive, currently or on a deferred basis,
interest or dividends or interest or dividend equivalents with respect to the
number of shares covered by the award, as determined at the time of the award by
the Committee, in its sole discretion, and the Committee may provide that such
amounts (if any) shall be deemed to have been reinvested in additional Stock or
otherwise reinvested.


  (iii) Any award under Section 8 and any Stock covered by any such award shall
vest or be forfeited to the extent so provided in the award agreement, as
determined by the Committee, in its sole discretion.


  (iv) In the event of the participant’s Retirement, Disability or death, or in
cases of special circumstances, the Committee may, in its sole discretion, waive
in whole or in part any or all of the remaining limitations imposed hereunder
(if any) with respect to any or all of an award under this Section 8.


  (v) Each award under this Section 8 shall be confirmed by, and subject to the
terms of, an agreement or other instrument by the Corporation and the
participant.


  (vi) Stock (including securities convertible into Stock) issued on a bonus
basis under this Section 8 may be issued for no cash consideration. Stock
(including securities convertible into Stock) purchased pursuant to a purchase
right awarded under this Section 8 shall be priced at least 85% of the Fair
Market Value of the Stock on the date of grant.


C.     Performance Awards. The Committee shall have sole and complete authority
to determine the participants who shall receive a Performance Award, which shall
consist of a right that is (i) denominated in cash or shares of Stock, (ii)
valued, as determined by the Committee, in accordance with the achievement of
such performance goals during such performance periods as the Committee shall
establish, and (iii) payable at such time and in such form as the Committee
shall determine. Notwithstanding anything in the Plan to the contrary,
Performance Awards shall be subject to the terms and provisions of this Section
8(C).

        The Committee may grant Performance Awards to Covered Officers based
solely upon the attainment of performance targets related to one or more
performance goals selected by the Committee from among the goals specified
below. For the purposes of this Section 8(C), performance goals shall be limited
to one or more of the following Corporation, Subsidiary, operating unit or
division financial performance measures:

  (i) earnings before interest, taxes, depreciation and/or amortization;


  (ii) operating income or profit;


  (iii) operating efficiencies;


  (iv) return on equity, assets, capital, capital employed, or investment;


  (v) after tax operating income;


  (vi) net income;


  (vii) earnings or book value per share;


  (viii) cash flow(s);


  (ix) total sales or revenues or sales or revenues per employee;


  (x) production;


  (xi) stock price or total shareholder return;


  (xii) dividends;


  (xiii) strategic business objectives, consisting of one or more objectives
based on meeting specified cost targets, business expansion goals, and goals
relating to acquisitions or divestitures;


or any combination thereof. Each goal may be expressed on an absolute and/or
relative basis, may be based on or otherwise employ comparisons based on
internal targets, the past performance of the Corporation or any Subsidiary,
operating unit or division of the Corporation and/or the past or current
performance of other companies, and in the case of earnings-based measures, may
use or employ comparisons relating to capital, shareholders’ equity and/or
shares of Stock outstanding, or to assets or net assets.

With respect to any Covered Officer, the aggregate maximum number of shares of
Stock in respect of which all Performance Awards and Stock Options may be
granted under Sections 5 and 8(C) of the Plan in each year of the performance
period is 450,000, and the maximum amount of the aggregate Performance Awards
denominated in cash is $1,000,000 in each year of the performance period.

        To the extent necessary to comply with Section 162(m) of the Code, with
respect to grants of Performance Awards to Covered Officers, no later than 90
days following the commencement of each performance period (or such other time
as may be required or permitted by Section 162(m) of the Code), the Committee
shall, in writing, (1) select the performance goal or goals applicable to the
performance period, (2) establish the various targets and bonus amounts which
may be earned for such performance period, and (3) specify the relationship
between performance goals and targets and the amounts to be earned by each
Covered Officer for such performance period. Following the completion of each
performance period, the Committee shall certify in writing whether the
applicable performance targets have been achieved and the amounts, if any,
payable to Covered Officers for such performance period. In determining the
amount earned by a Covered Officer for a given performance period, subject to
any applicable Performance Award agreement, the Committee shall have the right
to reduce the amount payable at a given level of performance to take into
account additional factors that the Committee may deem relevant to the
assessment of individual or corporate performance for the performance period.


SECTION 9. AWARDS TO OUTSIDE DIRECTORS.

A.     General. The provisions of this Section 9 shall apply only to awards to
Outside Directors in accordance with this Section 9. The Committee shall have no
authority to determine the timing of or the terms or conditions of any award
under this Section 9. On and after the date of the Corporation’s 2004 Annual
Meeting of Stockholders, no grants shall be made to Outside Directors pursuant
to Sections 9(B) through 9(I) hereof, but awards to Outside Directors shall only
be made pursuant to Sections 9(J) through 9(T) hereof.

B.     On the date of each Annual Meeting of Stockholders of the Corporation,
commencing with the 1996 Annual Meeting of Stockholders, each Outside Director
will receive an automatic grant of restricted stock pursuant to this Section 9
(the “Outside Directors Restricted Stock”) in a number of shares of stock which
will be determined by dividing:

  (i) $10,000 by


  (ii) the average of the daily closing bid price of the Stock for the first
five (5) trading days of the month in which the Annual Meeting is held (as
reported in The Wall Street Journal), rounding up or down any fractional share
of Stock to the nearest whole share.


The Outside Director Restricted Stock award shall be adjusted annually on the
date of the Annual Meeting of Stockholders by the percentage change from the
previous year in the Consumer Price Index, Urban Wage Earners and Clerical
Workers (1982-1984 = 100), All Cities Average; provided, however, that such
annual increase shall not exceed six percent.

C.     The Outside Director Restricted Stock shall vest as follows:

  (i) Of the aggregate number of shares of Outside Director Restricted Stock
granted on the date of each Annual Meeting of Stockholders, one-third of the
Outside Director Restricted Stock shall immediately vest on the date of grant;


  (ii) At the first Annual Meeting of Stockholders following the Annual Meeting
at which the Outside Director Restricted Stock was granted, if the grantee is
still serving as a director of the Corporation, the Outside Director Restricted
Stock shall vest with respect to one-half of the remaining shares of the Outside
Director Restricted Stock; and


  (iii) At the second Annual Meeting of Stockholders following the Annual
Meeting at which the Outside Director Restricted Stock was granted, if the
director is still serving as a director of the Corporation, the Outside Director
Restricted Stock shall vest with respect to the remaining shares of the Outside
Director Restricted Stock.


D.     Until the earlier of (i) five years from the date of grant and (ii) the
date on which the Outside Director ceases to serve as a director of the
Corporation (the”Outside Director Period of Restriction), no Outside Director
Restricted Stock may be sold, transferred, pledged, assigned, or otherwise
alienated or hypothecated, otherwise than by will or by the laws of descent and
distribution.

        Each certificate representing Outside Director Restricted Stock granted
pursuant to this Section 9 shall bear the following legend:

  “The sale or other transfer of the shares represented by this certificate,
whether voluntary, involuntary, or by operation of law, is subject to certain
restrictions on transfer set forth in the American Healthways, Inc. 1996 Stock
Incentive Plan (the “Plan”), and rules of administration adopted pursuant to
such Plan. A copy of the Plan and the rules of such Plan may be obtained from
the Secretary of American Healthways, Inc.”


Once the Outside Director Period of Restriction has lapsed, the grantee shall be
entitled to have the legend required by this Section 9 removed from such stock
certificate(s); provided however, that such certificate shall be subject to any
legend required by applicable state or federal law.

E.     From the date on which the Outside Director Restricted Stock is granted,
grantees awarded such Stock may exercise full voting rights with respect to the
Outside Director Restricted Stock.

F.     Grantees holding Outside Director Restricted Stock that has vested in
accordance with Section 9(c) hereof, shall be entitled to receive all dividends
and other distributions paid with respect to such shares of Stock while they are
so held. If any such dividends, or distributions are paid in Stock, such shares
of Stock shall be subject to the same restrictions on transferability as the
shares of Outside Director Restricted Stock with respect to which they were
paid.

G.     Grantees of Outside Director Restricted Stock shall enter into a
Restricted Stock Award Agreement with the Corporation setting forth the
restrictions imposed on the Stock granted to him or her.

H.     All restrictions imposed on the Outside Director Restricted Stock shall
expire automatically upon a Change in Control, but shall not otherwise be
subject to Section 10 hereof.

I.     All shares of Outside Director Restricted Stock which have not vested in
accordance with Section 9(c) hereof, at the time of a grantee’s resignation,
removal or failure to be elected as a member of the Board of Directors shall be
forfeited and such forfeited shares shall again be available for award
hereunder.

J.     The Board may not amend or alter this Section 9, except as provided in
Section 11, without the approval of the holders of a majority of the issued and
outstanding shares of Common Stock, and in no event shall this Section 9 be
amended more than once every six months, other than to comply with changes in
the Exchange Act, Code or the Employee Retirement Income Security Act of 1974,
as amended, or the regulations thereunder.

K.     Grant of Stock Options. Non-Qualified Stock Options will be awarded under
this Plan pursuant to the following formula:

  (i) On the date of his or her initial election to the Board, whether such
election is by the Board or by the Corporation’s stockholders, each Outside
Director shall be granted a Non-Qualified Stock Option (an “Initial Option”) to
purchase up to 15,000 shares of the Corporation’s Common Stock, the amount of
shares to be determined by the Board, subject to adjustment as provided in
Section 3, provided that such Optionee has not received an Initial Option on any
previous date.


  (ii) Commencing with the 2004 Annual Meeting of Stockholders and continuing in
effect for each subsequent Annual Meeting, each Outside Director who has served
as a director of the Corporation for at least twelve (12) months will be
automatically granted on the date of each such Annual Meeting a Non-Qualified
Stock Option to purchase up to 5,000 shares of the Corporation’s Common Stock,
the amount of shares to be determined by the Board, subject to adjustment as
provided in Section 3.


  (iii) Each Outside Director, other than directors elected to the Board in
2003, will be granted on the date of the 2004 Annual Meeting of Stockholders a
Non-Qualified Stock Option (the “2003 Option”) to purchase 5,000 shares of the
Corporation’s Common Stock, subject to adjustment as provided in Section 3, at
an exercise price of $35.77 per share (the closing price of the Corporation’s
Common Stock on September 2, 2003).


L.     Stock Option Price. Except for the 2003 Options granted pursuant to
subsection (k)(iii) above, each Non-Qualified Stock Option granted pursuant to
this Section 9 shall represent the right to purchase the shares of Common Stock
represented thereby at the Fair Market Value on the date the Non-Qualified Stock
Option is granted.

M.     Stock Option Agreement. The grant of any Non-Qualified Stock Option shall
be evidenced by a written Stock Option Agreement executed by the Corporation and
the Optionee. The Stock Option Agreement shall contain the number of shares of
Common Stock subject to the Non-Qualified Stock Option evidenced thereby, the
other essential terms of the Non-Qualified Stock Option determined in accordance
with Section 9 hereof, and other terms that are not inconsistent with
requirements of this Plan.

N.     Exercisability. With respect to Non-Qualified Stock Options granted prior
to December 31, 2004:

  (i) One-third of the Non-Qualified Stock Options granted pursuant to Section
9(k) shall vest immediately as of the date of grant.


  (ii) One-third of the Non-Qualified Stock Options granted pursuant to Section
9(k) shall vest on the first anniversary of the date of grant, provided that the
grantee is still serving as a director of the Corporation on such date.


  (iii) The remaining one-third of the Non-Qualified Stock Options granted
pursuant to Section 9(k) shall vest on the second anniversary of the date of
grant, provided that the grantee is still serving as a director of the
Corporation on such date.


With respect to Non-Qualified Stock Options granted on or after January 1, 2005,
100% of the Non-Qualified Stock Options granted pursuant to Section 9(k) shall
vest on the second anniversary of the date of grant, provided that the grantee
is still serving as a director of the Corporation on such date.

O.     Term. All Non-Qualified Stock Options shall have a term of ten years from
the date of grant, subject to earlier termination as hereinafter provided.

P.     Forfeiture. Non-Qualified Stock Options that have not become exercisable
on the date the Optionee ceases to serve as a director of the Corporation for
any reason shall be forfeited and terminated immediately upon termination of
service.

Q.     Termination of Stock Options. Non-Qualified Stock Options may vest and be
exercisable following the termination or expiration of the Optionee’s position
as a director as follows:

             (i)     Termination or Resignation from Board following Two Terms
as a Director

          If the Optionee shall cease to be a director of the Corporation for
any reason other than involuntary removal by the stockholders for cause and if
the Optionee has (x) (a) served at least two full three-year terms as a
director, or (b) served at least two terms as a director of the Corporation (the
first of which may be a partial term and the last of which shall be a full
three-year term) and offered to resign from the Board on or after such
Optionee’s 70th birthday, which offer to resign has been accepted by the
Corporation, and (y) in the event of the Optionee’s retirement from the Board,
given the Corporation at least nine months’ prior written notice of the
Optionee’s intent not to stand for re-election at the end of the Optionee’s
then-current term, each Non-Qualified Stock Option granted to Optionee shall
vest and become immediately exercisable at the end of the Optionee’s
then-current term and may be exercised by the Optionee for a period of one year
from the end of such term or until the expiration of the stated term of the
Option, whichever period is shorter (the “Exercise Period”); provided, however,
that if the Optionee dies during the Exercise Period, any unexercised
Non-Qualified Stock Option held by such Optionee shall thereafter be exercisable
for a period of three years from the date of such death or until the expiration
of the stated term of the Option, whichever is shorter.


             (ii)     Retirement or Disability

          If the Optionee shall cease to be a director of the Corporation by
reason of retirement or Disability without meeting the requirements of
subsection Q(i) above, the Optionee may exercise the Non-Qualified Stock Option
if and to the extent it was exercisable on the date of such cessation. Such
Non-Qualified Stock Option may be exercised for a period of one year from the
date of such cessation or until the expiration of the stated term of such
Non-Qualified Stock Option, whichever period is shorter.


             (iii)     Death

          If the Optionee shall cease to be a director of the Corporation by
reason of death at any time, the Non-Qualified Stock Option shall vest and
become immediately exercisable. Such Non-Qualified Stock Option may be exercised
for a period of three years from the date of such death or until the expiration
of the stated term of such Non-Qualified Stock Option, whichever period is
shorter.


             (iv)    Termination for any other reason

          If the Optionee shall cease to be a director of the Corporation for
any reason (including removal by the stockholders for cause) other than
retirement, Disability, or death without meeting the requirements of subsection
Q(i) above , the Optionee may exercise the Non-Qualified Stock Option, to the
extent it was exercisable on the date of such cessation. Such Non-Qualified
Stock Options, if exercised, must be exercised within the lesser of three months
from the date of cessation or until the expiration of the stated term of the
Non-Qualified Stock Option, whichever period is shorter.


R.     Method of Exercise. A Non-Qualified Stock Option shall be exercised by
delivering to the Corporate Secretary of the Corporation a written notice of
exercise in the form prescribed by the Corporate Secretary for use from time to
time. Such notice of exercise shall indicate the number of shares for which the
Non-Qualified Stock Option is exercised and shall be accompanied by the full
exercise price for the Non-Qualified Stock Options exercised.

S.     Payment of Exercise Price. The exercise price may be paid in cash
(including certified or cashier’s check, bank draft or money order), Common
Stock, or a combination of Common Stock and cash. The Common Stock so delivered
shall be valued at the Fair Market Value of the Common Stock on the date of
exercise. No shares of Common Stock shall be issued or delivered until full
payment has been made.

T.     Transferability. Non-Qualified Stock Options shall not be transferable
without the prior written consent of the Committee other than (i) transfers by
the Optionee to a member of his or her Immediate Family or a trust for the
benefit of Optionee or a member of his or her Immediate Family, or (ii)
transfers by will or by the laws of descent and distribution. For purposes of
this Section 9(t), “Immediate Family” shall mean any child, stepchild,
grandchild, parent, stepparent, grandparent, spouse, sibling, mother-in-law,
father-in-law, son-in-law, daughter-in-law, brother-in-law, or sister-in-law,
and shall include adoptive relationships.


SECTION 10. CHANGE IN CONTROL PROVISIONS.

A.     Impact of Event. In the event of:

  (1) a “Change in Control” as defined in Section 10(b) or


  (2) a “Potential Change in Control” as defined in Section 10(c), but only if
and to the extent so determined by the Committee or the Board at or after grant
(subject to any right of approval expressly reserved by the Committee or the
Board at the time of such determination),


the following acceleration and valuation provisions shall apply if so determined
by the Board in its sole discretion:

  (i) Any Stock Appreciation Rights (including, without limitation, any Limited
Stock Appreciation Rights) outstanding for at least six months and any Stock
Option awarded under the Plan not previously exercisable and vested shall become
fully exercisable and vested.


  (ii) The restrictions applicable to any Restricted Stock and Other Stock-Based
Awards, in each case to the extent not already vested under the Plan, shall
lapse and such shares and awards shall be deemed fully vested.


  (iii) Except as otherwise provided in Section 10(a)(iv) below, the value of
all outstanding Stock Options, Stock Appreciation Rights, Restricted Stock and
Other Stock-Based Awards, in each case to the extent vested, shall, unless
otherwise determined by the Committee in its sole discretion at or (except in
the case of an Incentive Stock Option) after grant but prior to any Change in
Control, be cashed out on the basis of the “Change in Control Price” as defined
in Section 10(d) as of the date such Change in Control or such Potential Change
in Control is determined to have occurred or such other date as the Committee
may determine prior to the Change in Control.


  (iv) In the case of any Stock Options, Stock Appreciation Rights, Restricted
Stock and Other Stock-Based Awards held by any person subject to Section 16(a)
of the Exchange Act, the value of all such Stock Options, Stock Appreciation
Rights, Restricted Stock or Other Stock-Based Awards, in each case to the extent
that they are vested and have been held for at least six months, shall (unless
otherwise determined by the Committee in its sole discretion) be cashed out on
the basis of the “Change in Control Price” as defined in Section 10(d) as of the
date of such Change in Control or such Potential Change in Control is determined
to have occurred, but only if the Change in Control or Potential Change in
Control is outside the control of the grantee for purposes of Rule 16b-3(e)(3)
under the Exchange Act, or any successor provision promulgated by the Securities
and Exchange Commission.


B.     Definition of Change in Control. For purposes of Section 10(a), a “Change
in Control” means the happening of any of the following:

  (i) any person or entity, including a “group” as defined in Section 13(d)(3)
of the Exchange Act, other than the Corporation or a wholly-owned subsidiary
thereof or any employee benefit plan of the Corporation or any of its
Subsidiaries, becomes the beneficial owner of the Corporation’s securities
having 35% or more of the combined voting power of the then outstanding
securities of the Corporation that may be cast for the election of directors of
the Corporation (other than as a result of an issuance of securities initiated
by the Corporation in the ordinary course of business); or


  (ii) as the result of, or in connection with, any cash tender or exchange
offer, merger or other business combination, sales of assets or contested
election, or any combination of the foregoing transactions, less than a majority
of the combined voting power of the then outstanding securities of the
Corporation or any successor corporation or entity entitled to vote generally in
the election of the directors of the Corporation or such other corporation or
entity after such transaction are held in the aggregate by the holders of the
Corporation’s securities entitled to vote generally in the election of directors
of the Corporation immediately prior to such transaction; or


  (iii) during any period of two consecutive years, individuals who at the
beginning of any such period constitute the Board cease for any reason to
constitute at least a majority thereof, unless the election, or the nomination
for election by the Corporation’s stockholders, of each director of the
Corporation first elected during such period was approved by a vote of at least
two-thirds of the directors of the Corporation then still in office who were
directors of the Corporation at the beginning of any such period.


C.     Definition of Potential Change in Control. For purposes of Section 10(a),
a “Potential Change in Control” means the happening of any one of the following:

  (i) The approval by stockholders of an agreement by the Corporation, the
consummation of which would result in a Change in Control of the Corporation as
defined in Section 10(b); or


  (ii) The acquisition of beneficial ownership, directly or indirectly, by any
entity, person or group (other than the Corporation or a Subsidiary or any
Corporation employee benefit plan (including any trustee of such plan acting as
such trustee)) of securities of the Corporation representing 5% or more of the
combined voting power of the Corporation’s outstanding securities and the
adoption by the Committee of a resolution to the effect that a Potential Change
in Control of the Corporation has occurred for purposes of this Plan.


D.     Change in Control Price. For purposes of this Section 10, “Change in
Control Price” means the highest price per share paid in any transaction
reported on the Nasdaq Stock Market or such other exchange or market as is the
principal trading market for the Stock, or paid or offered in any bona fide
transaction related to a Potential or actual Change in Control of the
Corporation at any time during the 60 day period immediately preceding the
occurrence of the Change in Control (or, where applicable, the occurrence of the
Potential Change in Control event), in each case as determined by the Committee
except that, in the case of Incentive Stock Options and Stock Appreciation
Rights relating to Incentive Stock Options, such price shall be based only on
transactions reported for the date on which the optionee exercises such Stock
Appreciation Rights or, where applicable, the date on which a cash out occurs
under Section 10(a)(iii).


SECTION 11. AMENDMENTS AND TERMINATION.

        The Board may amend, alter, or discontinue the Plan, but no amendment,
alteration, or discontinuation shall be made which would impair the rights of an
optionee or participant under a Stock Option, Stock Appreciation Right,
Restricted Stock, Other Stock-Based Award or Outside Director Restricted Stock
theretofore granted, without the optionee’s or participant’s consent or which,
without the approval of the Corporation’s stockholders, would:

  (a) except as expressly provided in this Plan, increase the total number of
shares reserved for the purpose of the Plan;


  (b) materially increase the benefits accruing to participants under the Plan;
or


  (c) materially modify the requirements as to eligibility for participation in
the Plan.


        The Committee may amend the terms of any Stock Option or other award
theretofore granted, prospectively or retroactively, but, subject to Section 3
above, no such amendment shall impair the rights of any holder without the
holder’s consent. The Committee may also substitute new Stock Options for
previously granted Stock Options (on a one for one or another basis), provided
that the Committee may not modify any outstanding Stock Option so as to specify
a lower exercise price or accept the surrender of an outstanding Stock Option
and authorize the granting of a new Stock Option in substitution therefor
specifying a lower exercise price. Subject to the above provisions, the Board
shall have broad authority to amend the Plan to take into account changes in
applicable securities and tax laws and accounting rules, as well as other
developments.


SECTION 12. UNFUNDED STATUS OF PLAN.

        The Plan is intended to constitute an “unfunded” plan for incentive and
deferred compensation. With respect to any payments not yet made to a
participant or optionee by the Corporation, nothing contained herein shall give
any such participant or optionee any rights that are greater than those of a
general creditor of the Corporation. In its sole discretion, the Committee may
authorize the creation of trusts or other arrangements to meet the obligations
created under the Plan to deliver Stock or payments in lieu of or with respect
to awards hereunder; provided, however, that, unless the Committee otherwise
determines with the consent of the affected participant, the existence of such
trusts or other arrangements is consistent with the “unfunded” status of the
Plan.


SECTION 13. GENERAL PROVISIONS.

A.     The Committee may require each person purchasing shares pursuant to a
Stock Option or other award under the Plan to represent to and agree with the
Corporation in writing that the optionee or participant is acquiring the shares
without a view to distribution thereof. The certificates for such shares may
include any legend which the Committee deems appropriate to reflect any
restrictions on transfer.

        All certificates for shares of Stock or other securities delivered under
the Plan shall be subject to such stock-transfer orders and other restrictions
as the Committee may deem advisable under the rules, regulations, and other
requirements of the Securities and Exchange Commission, any stock exchange upon
which the Stock is then listed, and any applicable Federal or state securities
law, and the Committee may cause a legend or legends to be put on any such
certificates to make appropriate reference to such restrictions.

B.     Nothing contained in this Plan shall prevent the Board from adopting
other or additional compensation arrangements, subject to stockholder approval
if such approval is required; and such arrangements may be either generally
applicable or applicable only in specific cases.

C.     The adoption of the Plan shall not confer upon any employee of the
Corporation or any Subsidiary or Affiliate any right to continued employment
with the Corporation or a Subsidiary or Affiliate, as the case may be, nor shall
it interfere in any way with the right of the Corporation or a Subsidiary or
Affiliate to terminate the employment of any of its employees at any time.

D.     No later than the date as of which an amount first becomes includible in
the gross income of the participant for Federal income tax purposes with respect
to any award under the Plan, the participant shall pay to the Corporation, or
make arrangements satisfactory to the Committee regarding the payment of, any
Federal, state, or local taxes of any kind required by law to be withheld with
respect to such amount. The Committee may require withholding obligations to be
settled with Stock, including Stock that is part of the award that gives rise to
the withholding requirement. The obligations of the Corporation under the Plan
shall be conditional on such payment or arrangements and the Corporation and its
Subsidiaries or Affiliates shall, to the extent permitted by law, have the right
to deduct any such taxes from any payment of any kind otherwise due to the
participant.

E.     The actual or deemed reinvestment of dividends or dividend equivalents in
additional Restricted Stock (or other types of Plan awards) at the time of any
dividend payment shall only be permissible if sufficient shares of Stock are
available under Section 3 for such reinvestment (taking into account then
outstanding Stock Options and other Plan awards).

F.     The Plan and all awards made and actions taken thereunder shall be
governed by and construed in accordance with the laws of the State of Delaware.

G.     The members of the Committee and the Board shall not be liable to any
employee or other person with respect to any determination made hereunder in a
manner that is not inconsistent with their legal obligations as members of the
Board. In addition to such other rights of indemnification as they may have as
directors or as members of the Committee, the members of the Committee shall be
indemnified by the Corporation against the reasonable expenses, including
attorneys’ fees actually and necessarily incurred in connection with the defense
of any action, suit or proceeding, or in connection with any appeal therein, to
which they or any of them may be a party by reason of any action taken or
failure to act under or in connection with the Plan or any option granted
thereunder, and against all amounts paid by them in settlement thereof (provided
such settlement is approved by independent legal counsel selected by the
Corporation) or paid by them in satisfaction of a judgment in any such action,
suit or proceeding, except in relation to matters as to which it shall be
adjudged in such action, suit or proceeding that such Committee member is liable
for negligence or misconduct in the performance of his duties; provided that
within 60 days after institution of any such action, suit or proceeding, the
Committee member shall in writing offer the Corporation the opportunity, at its
own expense, to handle and defend the same.

H.     In addition to any other restrictions on transfer that may be applicable
under the terms of this Plan or the applicable award agreement, except as
otherwise set forth in subsection 9(T) of this Plan or the applicable award
agreement, no Option, Stock Appreciation Right, Restricted Stock award, or Other
Stock-Based Award or other right issued under this Plan is transferable by the
participant other than by will or the laws of descent and distribution or
pursuant to a qualified domestic relations order as defined under the Code or
Title I of the Employee Retirement Income Security Act of 1974, as amended. The
designation of a beneficiary will not constitute a transfer.


SECTION 14. EFFECTIVE DATE OF PLAN.

        The Plan shall be effective as of the date of approval of the Plan by a
majority of the votes cast by the holders of the Corporation’s Stock.


SECTION 15. TERM OF PLAN.

        No Stock Option, Stock Appreciation Right, Restricted Stock award, Other
Stock-Based Award or Outside Director Restricted Stock award shall be granted
pursuant to the Plan on or after October 25, 2011, but awards granted prior to
October 25, 2011 may be extended beyond that date.